 1

 2                                   UNITED STATES DISTRICT COURT

 3                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 4

 5   TUANJA EDWARD ANDERSON,                            No. 2: 18-cv-1216 JAM KJN P
 6                      Plaintiff,
 7          v.                                          ORDER
 8   C. ROSE, et al.,
 9                      Defendants.
10

11          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

12   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

13   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

14          On November 15, 2019, the magistrate judge filed findings and recommendations herein

15   which were served on plaintiff and which contained notice to plaintiff that any objections to the

16   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

17   objections to the findings and recommendations.

18          The court has reviewed the file and finds the findings and recommendations to be

19   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

20   ORDERED that:

21          1. The findings and recommendations filed November 15, 2019, are adopted in full;

22          2. This action is dismissed without prejudice; and

23          3. The Clerk of the Clerk is directed to terminate all pending motions and close this case.

24
     DATED: December 18, 2019
25
                                                    /s/ John A. Mendez____________                _____
26

27                                                  UNITED STATES DISTRICT COURT JUDGE

28
                                                       1
